Citation Nr: 0732404	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-27 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.  


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1969 until August 1973, when he was 
honorably discharged.  

Procedural history

In a December 2003 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO) granted service connection for bilateral hearing 
loss.  A noncompensable (zero percent) disability rating was 
assigned.  

In a June 2005 decision which addressed other issues (see 
below), the Board noted that although the veteran had 
submitted a notice of disagreement (NOD) as to the  December 
2003 rating decision, a statement of the case (SOC) had not 
yet been issued.  Accordingly, the Board remanded the matter 
to correct this procedural deficiency.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  In July 2005, the RO sent the 
veteran a SOC addressing the issue of entitlement to service 
connection for hearing loss.  The veteran perfected an appeal 
with the submission of a substantive appeal (VA Form 9) in 
August 2005.  A supplemental statement of the case (SSOC) was 
issued in December 2005.  The veteran's VA claims folder has 
been returned to the Board for appellate proceedings.  

Issue not on appeal

In the December 2003 rating decision, the RO granted 
entitlement to service connection of tinnitus.  A 10 percent 
disability rating was assigned.  To the Board's knowledge, 
the veteran has not disagreed with any aspect of that 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In its June 2005 decision, the Board denied service 
connection for a low back disability, a left knee disability, 
a left ankle disability and a right elbow disability.   The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2006). 




FINDING OF FACT

A September 2005 VA audiological examination shows that the 
veteran has an average pure tone threshold of 52 decibels in 
the right ear, with speech recognition ability of 88 percent; 
and average pure tone threshold of 50 decibels in the left 
ear, with speech recognition ability of 84 percent.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation due to 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected hearing loss.  Essentially 
he contends that his symptomatology is more severe than is 
contemplated by the currently assigned rating.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a VCAA letter dated 
March 2004 whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The March 2004 VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf "you must give us 
enough information about these records so that we can get 
them from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."   


Finally, the VCAA letter specifically requested of the 
veteran: "Tell us if you know of any additional evidence you 
would like us to consider for the condition(s) addressed by 
this claim" (emphasis as in the original) and advised the 
veteran that he may submit any relevant information in 
support of his claim.  These requests comply with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service 
connection claim listed above.  

Therefore, upon receipt of an application for either an 
increased rating claim or a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that an effective date for the award of 
benefits will be assigned if an increased rating is awarded 
and notice regarding effective date and disability ratings 
will be assigned if service connection is granted.

In the matter of the veteran's increased rating claim, 
elements (1), (2) and (3) [veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service] are not at issue.  With respect to (4), 
degree of disability, the veteran has been advised of the 
schedular requirements for an increased rating, as well as 
the kinds of evidence which would substantiate his claim.  
With respect to element (5), effective date, notice of this 
element is rendered moot via the RO's denial of an increased 
rating beyond the currently assigned rating.   In other 
words, any lack advisement as to that element is meaningless, 
because an increased disability rating was not assigned and 
thus there can be no effective date to assign.  As explained 
below, the Board is similarly denying the veteran's increased 
rating claim, so the matter of any potential effective date 
for an increased rating remains moot.    

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and treatment records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  During the course of this appeal, the 
RO referred the veteran for a VA examination in November 
2003, March 2004 and again in September 2005. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
veteran elected to proceed without a representative, and he 
declined a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits.





	(CONTINUED ON NEXT PAGE)




Relevant law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2006).   See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2006).

Alternatively, provisions for evaluating exceptional patterns 
of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2006).


Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably (zero percent) under 38 C.F.R. § 
4.85 (2006).  He essentially contends that his hearing loss 
disability is more severe than is reflected by the VA 
examinations.  

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  The Board accordingly 
reviewed the relevant medical evidence.  



On VA fee-based audiological evaluation in November 2003, 
puretone thresholds, in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
60
55
47.5
LEFT
40
45
55
55
48.75

Speech discrimination scores at that time were 88 percent in 
the right ear and 76 percent in the left ear.

On VA outpatient audiological evaluation in March 2004, 
puretone thresholds, in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
50
60
41
LEFT
35
45
60
55
44

Speech discrimination scores at that time were 100 percent in 
the right ear and 92 percent in the left ear.  

The veteran was afforded another  VA audiological evaluation 
in September 2005.  At that time, puretone thresholds, in 
decibels (dB), were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
60
65
52
LEFT
35
50
55
60
50

Speech discrimination scores at that time were 88 percent in 
the right ear and 84 percent in the left ear.  

The claims folder contains other reports of audiology 
examinations.  The veteran submitted the results of a 
February 2004 audiological examination, but that examination 
is unreadable for VA purposes.  The February 2004 report from 
a private audiologist contains an uninterpreted pure tone 
audiometry graph which is not in a format that is compatible 
with VA guidelines and therefore cannot be considered.  An 
August 2005 report did not employ the Maryland CNC testing 
method used by the VA and therefore that test also cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
The November 2003, March 2004 and September 2005 examination 
reports discussed above are the only useable ones.  
The board believes that these reports, which are relatively 
recent and include private, VA outpatient and VA fee-based 
examinations, are sufficient for rating purposes.

Review of the results of the November 2003 VA fee-based 
examination, the March 2004 VA outpatient examination and the 
September 2005 VA audiology examinations shows that 
application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 warrants a noncompensable 
disability rating.  
That is, the combination of levels in the better ear with 
levels in the poorer ear results in a 0 percent rating under 
38 C.F.R. § 4.85.   

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
However, the veteran does not meet the applicable criteria.  
At the time of the November 2003, March 2004 and September 
2005 VA examinations, each of the four specified frequencies 
was not 55 dB or more in the right and left ears.  With 
respect to the application of 38 C.F.R. § 4.86(b), the 
veteran's hearing tests do not show a result of 70dB or more 
at 2000 Hz and do not show 30 dB or less at 1000 Hz, as would 
be required for application of table VIa under 38 C.F.R. 
§ 4.86(b).  Therefore, as the criteria set out in 38 C.F.R. 
§ 4.86(a) and (b) have not been met, the criteria relating to 
exceptional patterns of hearing impairment do not apply.   

The veteran has contended that the hearing examination 
administered by VA was "unethical".   See the August 2005 
substantive appeal (VA Form 9).  However, all three 
examination reports  are essentially congruent.  Moreover, 
there is nothing in the record, aside from the veteran's 
unsupported and self-serving statement, which indicates that 
any of the examination reports were in any way biased or 
substandard.
 
The Board is bound in its decisions by the regulations of the 
Department.  See 38 U.S.C.A. § 7104(c).   The supplementary 
information included with the publication of the revisions to 
the schedule for rating hearing loss [64 Fed Reg 25206 (May 
11, 1999)] discusses VA's choice of methodology employed for 
determining impairment of auditory acuity.  

In short, the use of the Maryland CNC speech discrimination 
test and the puretone threshold average determined by an 
audiometry test was established by a regulation for 
evaluating hearing loss published in the Federal Register on 
November 18, 1987 (52 Fed Reg 44117).   That regulation 
changed the method of evaluating hearing loss based on a VA 
study on hearing loss testing methods and assistive hearing 
devices that Congress had requested in 1984.  The results of 
this study were published by VA in a January 1986 report 
entitled "Report on Hearing Loss Study."    

Thus, the Schedule for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes.  This long-
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.  

The Board wishes to make it clear that it has no reason to 
doubt the veteran when he states that his hearing is 
impaired.  This is not in dispute -- service connection is 
granted only when hearing loss exists.  See 38 C.F.R. § 3.385 
(2006).  With respect to the assignment of an increased 
disability rating, however, the question which must be 
answered is whether the schedular criteria have been met.  
The schedular criteria are specific, and as explained above 
the veteran's hearing loss is not of sufficient severity to 
warrant an increased rating.

Accordingly, based upon the medical evidence of record, the 
criteria for the assignment of a compensable disability 
rating are not met.  The zero percent disability rating will 
therefore be continued.  

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected hearing loss has not changed appreciably 
since the veteran filed his claim.  There are no medical 
findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, November 25, 2002.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  

After a careful review of the record, the Board has 
determined that this matter has not been raised by the 
veteran or addressed by the RO.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].  The Board has therefore determined that it does 
not have jurisdiction over the matter of an extraschedular 
rating for the veteran's service-connected hearing loss. 


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


